


Exhibit 10(n)10








ALLETE, INC.
Non-Management Director Compensation
Effective January 1, 2012
    
             
Board Retainers (1) (2)
Stock
Cash


$60,000
$45,000
Committee Cash Retainers (1) (2)
Audit
Executive Compensation
Corporate Governance & Nominating


$9,000
$7,500
$7,500
Chair Cash Retainers (1) (2)
Audit
Executive Compensation
Corporate Governance & Nominating


$8,500
$5,500
$4,500



Lead Director (1) (2) (3)
Board Stock Retainer
Board Cash Retainer
Lead Director Cash Retainer


$60,000
$45,000
$25,000



Board Chairman (1) (2) (3)
Board Stock Retainer
Board Cash Retainer


$90,000
$85,000



(1) Cash and stock retainers may be deferred under the Director Compensation
Deferral Plan II.
(2) Cash retainers may be elected to be received in ALLETE stock.
(3) Lead Director and Board Chairman are not eligible for other committee or
chair retainers.


